Citation Nr: 1223983	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  12-04 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 12, 2007, for the award of a total disability rating based on individual unemployability (TDIU), claimed on the basis of clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to April 1945. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO found that there was no CUE in the assignment of January 12, 2007 (the date of a reopened claim) as the effective date for the award of a TDIU.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via correspondence from the Veteran's representative) in February 2012.  In April 2012, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals.

In May 2012, the Acting Chairman of the Board advanced this appeal on the Board's docket, upon his own motion, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  In a December 1999 rating decision, the RO denied the Veteran's claims for increased ratings for his service-connected post traumatic left cervical myelitis and conversion reaction.  Although a January 2000 letter to the Veteran provided notice of the December 1999 decision, and of his appellate rights, the Veteran did not appeal the rating decision. 

3.  The Veteran has not established, that the correct facts, as then known, were not before the RO at the time of the December 1999 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time, and; that any error was "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome of the decision. 

4.  After the Veteran filed an application for a TDIU in January 2007, in a June 2007 rating decision, the RO awarded TDIU and assigned an effective date of January 12, 2007 (the date of receipt of the application for aTDIU)); although notified of the denial, the Veteran did not appeal the assigned effective date. 

5.  In June 2010, the Veteran filed a claim for an effective date earlier than January 12, 2007, for the award of TDIU, on the basis of CUE, later identified (by the Veteran's attorney) as CUE in the December 1999 decision; there has been no allegation of CUE in the June 2007 rating decision in which the RO awarded, and assigned an effective date for the award of, a TDIU.


CONCLUSION OF LAW

The claim for an effective date earlier than January 12, 2007, for the award of a TDIU, on the basis of CUE, is without legal merit.  38 U.S.C.A. §§ 5110, 7105(c) (West 2002); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

In the present appeal, the February 2012 SOC included citations to the provisions of 38 C.F.R. § 3.105 and 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation, as well as an explanation of the reasons for the denial of the Veteran's request for an earlier effective date, to include on the basis of CUE.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board also points out that, in this case, the primary basis for the claim for an earlier effective date is an allegation of CUE.  However, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.   

II.  Background

In September 1999, the Veteran, through his representative, filed a claim for increased ratings for his service-connected disabilities.  He was afforded a VA mental disorders examination in November 1999, during which he indicated that he had experienced significant difficulty with steady employment historically due to his many problems physically, and he had last worked in 1983 or so.  He stated that he just could not hold a job due to his weakness in the left side.  In December 1999, the RO denied the Veteran's claims for increased ratings for his service-connected post traumatic left cervical myelitis and conversion reaction.

In January 2007, the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to request a TDIU.  By rating decision dated in June 2007, the RO awarded a TDIU, effective January 12, 2007, the date of receipt of the Veteran's VA Form 21-8940.  In July 2008, the Veteran, through his representative, requested an earlier effective date than January 12, 2007 to be assigned for the grant of a TDIU.  An August 2008 VA Form 119, Report of Contact, indicates that the Veteran's representative clarified, during a telephone conversation with a VA employee, that the July 2008 correspondence was not a NOD and the Veteran requested an administrative review of the claim and the effective date.  In a November 2008 notice letter, the RO informed the Veteran that the effective date for the award of a TDIU was correct, as it was the date that VA received his application for such.

In June 2010, the Veteran filed a claim alleging CUE with regards to the effective date assigned for his award of a TDIU.  The Veteran noted that no consideration was given to his unemployability in the December 1999 rating decision.  He also contended that an April 2003 computed tomography scan of the cervical spine submitted that same day showed that he had multiple additional arthritic disabilities that were not previously considered and which showed that he was entitled to a TDIU.  He also asserted that the above-mentioned July 2008 correspondence from his representative, or Congressional correspondence dated in August 2008 indicating that the Veteran's representative had not filed a claim with the RO on the date the Veteran had been advised, should have established entitlement to an earlier effective date for a TDIU.  

Subsequently, the Veteran, through his attorney, contended that  December 1999 rating decision contained CUE in not addressing or developing the Veteran's informal claim for TDIU, which had been raised at that time.  Thus, the Veteran has argued that he is entitled to an effective date for TDIU dating back to the date of the alleged 1999 informal claim.


II.  Analysis

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

As noted above, the Veteran filed an application for a TDIU in January 2007.  In a June 2007 rating decision, the RO awarded TDIU and assigned an effective date of January 12, 2007 (the date of receipt of the application for aTDIU)).  Although the Veteran was notified of the RO's June 2007 decision and his appellate rights, he did not initiate a timely appeal of the decision.  Hence, unless an exception to finality applies, the rating decision, and all its components, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The Veteran filed the claim culminating in the current appeal in June 2010.  While the Veteran now seeks to establish an earlier effective date for the award of a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that such a freestanding claim for an earlier effective date attempts to vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As explained in Rudd, if a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is on the basis of CUE.  See 38 C.F.R. § 3.105.

In this case, the Veteran has alleged CUE in the RO's December 23, 1999 rating decision in an attempt to overcome the finality of that decision and to obtain an earlier effective date. 

As noted, in the December 1999 rating decision, the RO denied the Veteran increased ratings for his service-connected post traumatic left cervical myelitis and conversion reaction.  A January 2000 letter to the Veteran provided notice of this rating decision. and of his appellate rights.  As the Veteran did not appeal the rating decision, that decision is considered final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.   As noted above, a finding of CUE is an exception to finality.

The Veteran requests revision of the December 23, 1999 rating decision on the basis of CUE in the failure of the RO to develop or address an informal claim for a TDIU at that time.  The Veteran therefore argues that, prior to claim filed in January 12, 2007, there was an unadjudicated claim for TDIU pending since 1999.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 

In determining whether a prior determination involves CUE, the United States Court of Appeals of Veterans Claims (Court) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14. 

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo, 6 Vet. App. at 44. 

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

Although the Veteran has asserted his entitlement to an effective date back to date of the increased rating claims addressed in the December 1999 rating decision, the Board finds that such argument is without legal merit.  

As noted, in various written statements, the Veteran and his attorney have contended that the Veteran is entitled to an earlier effective date for the award a TDIU on the basis of CUE, in that the record raised an informal claim for a TDIU in 1999.  They have asserted that the Veteran had filed a request for increased compensation for service-connected disabilities and provided evidence of unemployability during the November 1999 mental disorders examination.  As noted above, at that time, the Veteran indicated that, historically, he had experienced significant difficulty with steady employment due to his many physical problems, and that he had last worked in 1983 or so.  He also stated that he just could not hold a job due to his weakness in the left side.  Thus, the Veteran and his representative contend that, in the December 1999 rating decision, the RO failed to interpret the Veteran's employment-related complaints, as well as his claim for an increased rating, as an informal claim for TDIU.  

The Board finds, however, that the record does not undebatably establish that an  informal claim for a TDIU was raised in 1999.  In his September 1999 claim, the Veteran specifically requested higher ratings for his service-connected disabilities; no mention was made of his employment status, or of his ability to engage in employment,  at that time.  Moreover, while the Veteran has now pointed to his own reported history during the November 1999 VA mental disorders examination as raising the matter of a TDU, the Board notes that such reflects only the Veteran's subjective comments regarding his employment status.  Significantly, the Board observes that, at the time of the December 1999 rating decision, there was no objective medical or vocational evidence of record indicating that the Veteran was unemployable, nor did the Veteran or his then representative identify or even allude to the existence of any such evidence.  The Board points out that, to whatever extent the Veteran and/or his representative characterize(s )the  statements the Veteran made to November 1999 examiner as providing "evidence of unemployability", the Board points out that the Veteran is not shown to possess any special training or expertise on medical or vocational matters.  See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board further notes that in, asserting CUE, neither the Veteran nor his attorney has articulated how any error by the RO in not adjudicating an informal claim for a TDIU in 1999 would have changed the outcome of the decision to award a TDIU from January 12, 2007.  Even if, as alleged, an informal claim for a TDIU remained pending since 1999, that claim (and all of its components) was finally resolved with the RO's award of a TDIU in the June 2007 rating decision.  As indicated above, although the Veteran's representative requested an earlier effective via correspondence dated in July 2008, this was outside of the one-year period for initiating an appeal of the June 2007 rating decision, and, as reflected in an August 2008 report of contact, the representative denied that the July 2008 statement constituted an NOD.  Significantly, the Board notes that neither of Veteran nor his attorney has specifically alleged CUE in the June 2007 rating decision.  

The Board emphasizes that, even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  See Fugo, 6 Vet. App. At 43-44. 

Under these circumstances, the Board must conclude that Veteran has not established, without debate, that the correct facts, as they were then known, were not before the RO, or that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the December 23, 1999 rating decision; nor has he demonstrated that any such error is the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made. 

As, on this record, CUE has not been established, consistent with the Court's decision in Rudd, the claim for an earlier effective must be denied as without legal; merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Ann effective date earlier than January 12, 2007, for the award of a TDIU, claimed on the basis of CUE, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


